036DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered. 
Response to Amendment
The Examiner acknowledges the amending of claims 1, 14, 19 and 23.
Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not fully persuasive.
The Applicant has argued the current claims are not met by Taneya .
The Examiner agrees that Taneya alone is not found to teach the currently amended claim language as discussed in the interview of 02/08/2021.
The Applicant has argued the current claims are not met by the other art of record.
Upon reopening the application and conducting a search the Examiner realized the current claim language is met by the combination of Taneya and Blauvelt. When the references are combined the laser emission facet and the waveguide end face are both ‘cut’ at an angle. The resultant structure is then one where at least a portion of the laser emission facet, and waveguide end face, is at least partially located between the narrow and wide portions of the tapers. 

1. state the “laser facet” is an “emission” or “emitting” facet to denote it is the point of light output.
2. state the presence of 2 tapered laser mating surfaces (fig.1 of application #106 on either side)
3. state that the emitting/emission laser facet is located between the narrowest and widest portions of both of the tapered mating surfaces.
This is understood to more clearly describe the structure shown in figure 1 of the application, and it is noted that no prior art has been found to read on such a structure.
Terminal Disclaimer
The terminal disclaimer filed on 03/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10027087 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 1 first defines a laser facet which is understood to be the facet from which light exists the device based on the claimed location relative to the mating surface. Claim 8 then states “a laser facet” which is further said to exit a beam. This is understood to be referring to the same facet in claim 1 and is further understood to be a typographical error in the use of “a laser facet” instead of the more correct “the laser facet” and has been examined as such.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 8-10, 14, 15 and 19-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Taneya et al. (US 5488678) in view of Blauvelt et al. (US 2003/0081902).
With respect to claim 1, Taneya teaches a photonic integrated circuit (PIC) (fig.4), comprising: a semiconductor laser (fig.4 #200) comprising a tapered laser mating surface (fig.4 sidewalls of #221, tapered front to back), a contact surface (fig.4 metal on bottom of #221, col.11 lines 42-45), and a laser facet (fig.4 #212) set back from a leading front edge of the tapered laser mating surface (fig.4 when front edge considered start of the narrowed portion); and a substrate (fig.4 #250) comprising a tapered substrate mating surface (fig.4 sides of raised structures on #262, tapered front to back) and a recessed landing area (fig.4 #262), wherein the tapered substrate mating surface is configured to contact the tapered laser mating surface of the semiconductor laser (fig.4), and wherein the recessed landing area comprises a contact pad configured to form an electrical connection with the contact surface of the semiconductor laser (fig.4 col.11 lines 42-45, col.12 lines 23-25). Taneya, at figure 4, describes the mating surface to be a layer formed on the substrate rather than formed in the substrate. Taneya additionally teaches forming the mating surface features in the substrate (fig.3f, fig.5). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to form the mating surfaces in, rather than on, the surface of the substrate of figure 4 of Taneya as Taneya has 
Taneya additionally does not teach the laser facet to be set back to a position between where the tapered laser mating surface is narrower and wider. Blauvelt teaches connecting a laser facet and waveguide wherein the ends of each are angled in a same direction ([0166]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to angle the facet of the laser and waveguide in a same direction as taught by Blauvelt in the device of Taneya in order to reduce feedback into the laser (Blauvelt, [0166]). Note that this combination would provide for at least a portion of the laser facet to be located between the narrow and wider areas of the taper when the facet is ‘cut’ to produce the angle offset.
With respect to claim 2, Taneya teaches a shape of the tapered laser mating surface and a shape of the tapered substrate mating surface are configured to align the semiconductor laser with the substrate when an external force is applied to the semiconductor laser (fig.4, col.12 lines 47-48).  
With respect to claim 3, Taneya teaches an edge of the tapered laser mating surface is configured to contact the tapered substrate mating surface when the semiconductor laser is aligned with the substrate (fig.4 angled edges contact when assembled).  
With respect to claim 4, Taneya teaches a rear wall of the substrate (fig.4 top of rearmost raised structures on #262) is configured to contact a back portion of the semiconductor laser (fig.4 see dotted lines denoting laser back portion near label #206) and a side wall of the substrate (fig.4 top of front most structure on #262) is configured to contact a side surface of the semiconductor laser (fig.4 underside portion recessed from #221) when the semiconductor laser is aligned with the substrate.  
With respect to claim 5, Taneya teaches a portion of the side surface of the semiconductor laser (fig.4 underside portion recessed from #221) is configured to be located above a gap portion of the substrate (fig.4 #263s) when the semiconductor laser is aligned with the substrate.  

With respect to claim 8, Taneya teaches a waveguide (fig.4 #253/254/255) formed on the substrate (fig.4 #253/254/255) and the semiconductor laser includes a laser facet (fig.4 front side of laser), and wherein the waveguide is configured to receive a laser beam that exits the laser facet (fig.4 function of device to align and transfer beam along axis #290).  
Claims 9 and 10 are rejected for the same reasons outlined in the rejection of claim 1 above.  
With respect to claim 14, Taneya teaches a method of fabricating a photonic integrated circuit (PIC) (fig.4), the method comprising: arranging a semiconductor laser (fig.4 #200) on a substrate (fig.4 #250), wherein the semiconductor laser comprises a tapered laser mating surface (fig.4 sidewalls of #221, tapered front to back), a contact surface (fig.4 metal on bottom of #221, col.11 lines 42-45), and a laser facet (fig.4 #212) set back from a leading front edge of the tapered laser mating surface (fig.4 when front edge considered start of the narrowed portion), wherein the substrate comprises a tapered substrate mating surface (fig.4 sides of raised structures on #262, tapered front to back) and a recessed landing area (fig.4 #262), wherein the tapered laser mating surface is configured to contact the tapered substrate mating surface (fig.4), and wherein the recessed landing area comprises a contact pad (col.12 lines 23-25) configured to form an electrical connection with the contact surface of the semiconductor laser (col.11 lines 42-45, col.12 lines 23-25); and aligning the semiconductor laser with the substrate using a shape of the tapered laser mating surface and a shape of the tapered substrate mating surface (fig.4).  Taneya, at figure 4, describes the mating surface to be a layer formed on the substrate rather than formed in the substrate. Taneya additionally teaches forming the mating surface features in the substrate (fig.3f, fig.5). It would have been obvious to one of ordinary skill in the art before the filing of 
Taneya additionally does not teach the laser facet to be set back to a position between where the tapered laser mating surface is narrower and wider. Blauvelt teaches connecting a laser facet and waveguide wherein the ends of each are angled in a same direction ([0166]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to angle the facet of the laser and waveguide in a same direction as taught by Blauvelt in the device of Taneya in order to reduce feedback into the laser (Blauvelt, [0166]). Note that this combination would provide for at least a portion of the laser facet to be located between the narrow and wider areas of the taper when the facet is ‘cut’ to produce the angle offset.
With respect to claim 15, Taneya teaches applying an external force to the semiconductor laser in a direction from the semiconductor laser toward the substrate (fig.4, col.12 lines 47-48).  
With respect to claim 19, Taneya teaches a photonic integrated circuit (PIC) substrate (fig.4), comprising: a tapered substrate mating surface (fig.4 sides of raised structures on #262, tapered front to back) configured to contact a tapered mating surface (fig.4 sidewalls of #221, tapered front to back) of a semiconductor device (fig.4 #200), the semiconductor device comprising a laser facet (fig.4 #212) set back from a leading front edge of the tapered laser mating surface (fig.4 when front edge considered start of the narrowed portion); a recessed landing area formed on the substrate (fig.4 #262), wherein a shape of the tapered substrate mating surface corresponds to a shape of the semiconductor device tapered mating surface (fig.4), and wherein the shape of the tapered substrate mating surface and the shape of the semiconductor device tapered mating surface are configured to align the semiconductor device with the PIC substrate in three dimensions (fig.4 X-Y via angled sides, Z via height of #221 and 
Taneya additionally does not teach the front edge of the waveguide to be set back to a position between where the tapered substrate mating surface is narrower and wider. Blauvelt teaches connecting a laser facet and waveguide wherein the ends of each are angled in a same direction ([0166]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to angle the facet of the laser and waveguide in a same direction as taught by Blauvelt in the device of Taneya in order to reduce feedback into the laser (Blauvelt, [0166]). Note that this combination would provide for at least a portion of the waveguide front edge to be located between the narrow and wider areas of the taper when the edge is ‘cut’ to produce the angle offset.
Claim 20 is rejected for the same reasons outlined in the rejection of claims 9 and 10 above.  
With respect to claim 21, Taneya teaches the shape of the tapered substrate mating surface is configured to contact a first edge of the semiconductor device (fig.4 raised structures on #262 contact edges of #221 and recessed portions of laser around #221) and preserve a space between the tapered substrate mating surface and a second edge of the semiconductor device (fig.4 #263s provide space between substrate and laser left/right edges).  

s 7, 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taneya in view of Hipwell, Jr. et al. (US 9830937, note provisional apps with support).
With respect to claims 7, 16 and 22, Taneya teaches the device outlined above, including using an angled edge of the tapered substrate mating surface (fig.4 sides of raised structures on #262), but does not teach the tapered substrate mating surface includes a curved edge, wherein the curved edge is configured to distribute an external force applied to the semiconductor laser during an alignment of the semiconductor laser with the substrate mating surface. Hipwell teaches the use of curved edges intersecting with angled edges of mating surfaces when joined (fig.10a/b #1030,1040/1035,1055). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a curved surface for the edge of the substrate mating surface as demonstrated by Hipwell in order to aid in self-alignment and allow for more accurate alignment as compared to complimentary shapes (Hipwell, col.7 lines 20-22, 30-35).
Note: the curved edge is necessarily configured to distribute external force during alignment as the intersecting edges would slide along each other.

Claims 11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taneya in view of Bowen et al. (US 6933536).
With respect to claim 11, Taneya teaches the device outlined above, including use of solder (col.25 lines 33-40), but does not specify solder is located between the contact pad and the contact surface of the semiconductor laser. Bowen teaches the integration of a laser with a substrate (fig.3) wherein solder is used to connect the elements (col.10 lines 16-57). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of solder to connect the devices as demonstrated by Bowen in the device of Taneya in order to ensure firm electrical and physical connection.
.  

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taneya in view of Kitaoka et al. (US 6693936).
With respect to claim 12, Taneya teaches the device outlined above, but does not teach the landing area further comprises: a solder layer located on the contact pad; and a run-off area configured to receive solder from the solder layer located on the contact pad. Kitaoka teaches integrating a laser and a substrate (fig.25) wherein solder is used for the connection and a run-off area is used (fig.25 #133, col.20 lines 40-52). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of solder and a run-off area as taught by Kitaoka in the device of Taneya in order to firmly electrically and physically attach the devices as well as to improve positioning (Kitaoka, col.20 lines 40-52).
With respect to claim 13, Taneya, as modified by Kitaoka, teaches the run-off area is configured to receive solder by drawing the solder from the solder layer away from the contact pad (Kitaoka, col.20 lines 40-52, function of groove to draw excess solder away).  

s 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taneya in view of Park et al. (US 7522648).
With respect to claim 23, Taneya teaches semiconductor laser (fig.4 #200), comprising: an active region (fig.4 #203) sandwiched between an upper and lower cladding layer (fig.4 #202/204); a tapered laser mating surface (fig.4 sides of #221, tapered front to back) formed through etching (recessed/raised alignment structures formed via etching, col.6 lines 32-40) configured to align the semiconductor laser with a tapered mating surface of a substrate (fig.4 sides of raised structures on #262, tapered front to back), wherein a shape of the tapered laser mating surface corresponds to a shape of the tapered substrate mating surface (fig.4); and a laser facet (fig.4 front of laser) configured to exit a laser beam produced by the semiconductor laser for receipt by a waveguide (fig.4 #253/254/255) formed in the substrate (function of device), the laser facet (fig.4 #211) set back from a leading front edge of the tapered laser mating surface (fig.4 when front edge considered start of the wide portion). Taneya, at figure 4, describes the mating surface to be a layer formed on the substrate rather than formed in the substrate. Taneya additionally teaches forming the mating surface features in the substrate (fig.3f, fig.5). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to form the mating surfaces in, rather than on, the surface of the substrate of figure 4 of Taneya as Taneya has demonstrated such “in” the substrate mating surfaces (fig.3f, fig.5) to be substantial equivalents (see MPEP 2144.06 II) and continue to provide the desired heat dissipation features (col.15 lines 21-36).
Taneya additionally does not teach the laser facet to be set back to a position between where the tapered laser mating surface is narrower and wider. Blauvelt teaches connecting a laser facet and waveguide wherein the ends of each are angled in a same direction ([0166]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to angle the facet of the laser and waveguide in a same direction as taught by Blauvelt in the device of Taneya in order to reduce Note that this combination would provide for at least a portion of the laser facet to be located between the narrow and wider areas of the taper when the facet is ‘cut’ to produce the angle offset.
Taneya does not teach the laser facet to be etched. Park teaches a similar integrated laser device wherein the laser facets are etched (col.6 lines 47-67). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to create the facets of Taneya via etching as taught by Park in order to more finely control the reflective surfaces.
With respect to claim 24, Taneya teaches a first edge of the tapered laser mating surface is configured to contact a tapered substrate mating surface when the semiconductor laser is aligned with the substrate (fig.4 edges of #221 contact edges of raised structures on #262).  
With respect to claim 25, Taneya teaches a back portion of the semiconductor laser is (fig.4 near label #206) configured to contact a rear wall of the substrate (fig.4 top of rear most raised structure on #262) when the semiconductor laser is aligned with the substrate.  
With respect to claim 26, Taneya teaches a side surface of the semiconductor laser (fig.4 underside portion recessed from #221) is configured to contact a side wall of the substrate (fig.4 top of front most structure on #262) when the semiconductor laser is aligned with the substrate.  
With respect to claim 27, Taneya teaches a portion of the side surface of the semiconductor laser (fig.4 underside portion recessed from #221) is configured to be located above a gap portion of the substrate (fig.4 #263s) when the semiconductor laser is aligned with the substrate.  
With respect to claim 28, Taneya teaches a second edge of the tapered laser mating surface is configured not to contact the tapered substrate mating surface (fig.4 where gaps #263 align with the sidewalls of #221).  
With respect to claim 29, Taneya teaches a contact surface (col.11 lines 42-45) configured to form an electrical connection with the substrate.  
.  

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taneya in view of Park and Buda et al. (US 6993053).
With respect to claim 31, Taneya teaches the device outlined above, but does not teach the upper cladding layer is configured to keep optical loss due to the semiconductor contact layer and metallic contact layer less than 0.3/cm. Buda teaches keeping losses due to contact structures to less than 0.3/cm (col.9 lines 39-44). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the configuration of Buda in the device of Taneya in order to reduce optical loss in the system.

Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taneya in view of Park and Kwak et al. (US 2005/0072984).
With respect to claims 32 and 33, Taneya teaches the device outlined above, but does not teach the metallic contact layer comprises two electrodes, wherein a first electrode of the two electrodes corresponds to a p-contact of the laser and a second electrode of the two electrodes corresponds to an n-contact of the laser. Kwak teaches mounting a laser device such that the metallic contact layer comprises two electrodes on the same surface (fig.5a), wherein a first electrode of the two electrodes corresponds to a p-contact of the laser and a second electrode of the two electrodes corresponds to an n-contact of the laser ([0035]). It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to utilize both n and p electrodes on the same contact layer surface as .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 8391657 teaches forming tapered surfaces for mating lasers with waveguides (fig.2a/b) and including setting back a facet from the taper (fig.2a, fig.6b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TOD T VAN ROY/               Primary Examiner, Art Unit 2828